MacIntyre, J.
1. Under the ruling in McCalman v. State, 121 Ga. 491 (49 S. E. 609), the indictment for bastardy in the instant case was good in form and substance, and was not subject to the demurrers.
2. “Relief from the expenses of the mother’s confinement is an exception to the general rule as stated in the Code [§ 74-9901], and the defendant in a bastardy proceeding should have the burden of proof as to such exception.” Bowen v. State, 180 Ga. 497, 499 (179 S. E. 352).
3. Where it does not appear from the record that there was any evidence, on the trial of the defendant by the justice of the peace before whom the bastardy proceeding was instituted, that the mother had recovered from the effect of giving birth to the child, or that the expense of her confinement would not become a charge against the county, the order of the magistrate requiring a bond was not illegal or improper because it required security for the lying-in expenses of the mother. The fact that the magistrate testified in the superior cou/rt that “this committal trial was several weeks after the birth of the child, and the mother was then well from giving said birth, but still in bed from broken back,” does not alter this conclusion. Bowen v. State, supra, and cit. The court did not err in overruling the motion for new trial.

Judgment affirmed.


Broyles, C. J., and Guerry, J., concur.